Case 8:20-cv-00124-DOC-JDE Document 87-4 Filed 07/12/21 Page 1 of 19 Page ID #:607




                       Exhibit 1
                       Part 4 of 5
Case 8:20-cv-00124-DOC-JDE Document 87-4 Filed 07/12/21 Page 2 of 19 Page ID #:608
Case 8:20-cv-00124-DOC-JDE Document 87-4 Filed 07/12/21 Page 3 of 19 Page ID #:609
Case 8:20-cv-00124-DOC-JDE Document 87-4 Filed 07/12/21 Page 4 of 19 Page ID #:610
Case 8:20-cv-00124-DOC-JDE Document 87-4 Filed 07/12/21 Page 5 of 19 Page ID #:611
Case 8:20-cv-00124-DOC-JDE Document 87-4 Filed 07/12/21 Page 6 of 19 Page ID #:612
Case 8:20-cv-00124-DOC-JDE Document 87-4 Filed 07/12/21 Page 7 of 19 Page ID #:613
Case 8:20-cv-00124-DOC-JDE Document 87-4 Filed 07/12/21 Page 8 of 19 Page ID #:614
Case 8:20-cv-00124-DOC-JDE Document 87-4 Filed 07/12/21 Page 9 of 19 Page ID #:615
Case 8:20-cv-00124-DOC-JDE Document 87-4 Filed 07/12/21 Page 10 of 19 Page ID
                                  #:616
Case 8:20-cv-00124-DOC-JDE Document 87-4 Filed 07/12/21 Page 11 of 19 Page ID
                                  #:617
Case 8:20-cv-00124-DOC-JDE Document 87-4 Filed 07/12/21 Page 12 of 19 Page ID
                                  #:618
Case 8:20-cv-00124-DOC-JDE Document 87-4 Filed 07/12/21 Page 13 of 19 Page ID
                                  #:619
Case 8:20-cv-00124-DOC-JDE Document 87-4 Filed 07/12/21 Page 14 of 19 Page ID
                                  #:620
Case 8:20-cv-00124-DOC-JDE Document 87-4 Filed 07/12/21 Page 15 of 19 Page ID
                                  #:621
Case 8:20-cv-00124-DOC-JDE Document 87-4 Filed 07/12/21 Page 16 of 19 Page ID
                                  #:622
Case 8:20-cv-00124-DOC-JDE Document 87-4 Filed 07/12/21 Page 17 of 19 Page ID
                                  #:623
Case 8:20-cv-00124-DOC-JDE Document 87-4 Filed 07/12/21 Page 18 of 19 Page ID
                                  #:624
Case 8:20-cv-00124-DOC-JDE Document 87-4 Filed 07/12/21 Page 19 of 19 Page ID
                                  #:625
